Case 2:20-cv-02423-MWF-JEM Document 12 Filed 04/08/20 Page 1 of 3 Page ID #:52


      Joseph R. Manning, Jr. (SBN 223381)
  1   ADAPracticeGroup@manninglawoffice.com
      MANNING LAW, APC
  2   20062 SW Birch Street
      Newport Beach, CA 92660
  3   Tel: 949.200.8755
      Fax: 866.843.8308
  4
      Attorneys for Plaintiff
  5
      GEORGE AVALOS
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11                                        Case No.: 2:20-cv-02423-MWF-JEM
 12        GEORGE AVALOS, an
           individual,                     Hon. Michael W. Fitzgerald
 13
 14        Plaintiff,                      NOTICE OF VOLUNTARY
                                           DISMISSAL WITHOUT PREJUDICE
 15        v.                              PURSUANT TO FEDERAL RULE OF
 16                                        CIVIL PROCEDURE 41(a)(1)(A)(i)
           J.A. WALL & SONS LLC, a
 17        California limited liability    Complaint Filed: March 13, 2020
 18        company; and DOES 1-10,         Trial Date: None
           inclusive,
 19
 20        Defendants.

 21
 22
 23
 24
 25
 26
 27
 28
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-02423-MWF-JEM Document 12 Filed 04/08/20 Page 2 of 3 Page ID #:53

  1
  2         TO THE COURT AND ALL PARTIES:
  3         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  4   Plaintiff George Avalos (“Plaintiff”) requests that this Court enter a dismissal
  5   without prejudice of Plaintiff’s Complaint in the above-entitled action, as to its
  6   entirety. Each party shall bear his or its own costs and attorneys’ expenses.
  7
  8                                         Respectfully submitted,
  9
 10     DATED : April 8 2020                MANNING LAW, APC

 11                                         By: /s/ Joseph R. Manning, Jr.
                                              Joseph R. Manning, Jr.
 12
                                              Attorney for Plaintiff
 13                                           George Avalos
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 1
                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:20-cv-02423-MWF-JEM Document 12 Filed 04/08/20 Page 3 of 3 Page ID #:54

  1                            CERTIFICATE OF SERVICE
  2         I certify that on April 8, 2020 I electronically filed the foregoing document
  3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  4   document is being served this day on counsel of record in this action via email
  5   transmission and via transmission of Electronic Filing generated by CM/ECF.
  6                                                  Respectfully submitted,
  7
      Dated: April 8, 2020                          MANNING LAW, APC
  8
  9
 10
                                             By:     /s/ Joseph R. Manning, Jr., Esq.
 11                                                 Joseph R. Manning, Jr., Esq.
                                                     Attorney for Plaintiff,
 12
                                                     George Avalos
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                2
                  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
